TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING



NO. 03-11-00052-CV


In re Rhett Webster Pease




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 14342, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING


O R D E R

PER CURIAM

		The Court overrules (1) Relator's Request for Emergency Temporary Relief--filed
on February 2, 2011 at 4:06 p.m., after the Court's denial of Relator's Petition for Writ of Mandamus
and Motion for Emergency Relief--and (2) Relator's February 3, 2011 Motion to Reconsider and
Reply to Real Parties in Interests' Response.  See Tex. R. App. P. 52.5, 52.9.
		It is ordered February 3, 2011.


Before Justices Puryear, Pemberton and Rose